Citation Nr: 0738391	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  00-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for thrombophlebitis 
obliterans (Buerger's disease) due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

The March 2000 rating decision here on appeal also denied 
entitlement to service connection for basal cell carcinoma.  
During the pendency of this appeal, an April 2007 rating 
decision granted entitlement to service connection for basal 
cell carcinoma, left cheek/left infraorbital area.  The April 
2007 rating decision also granted entitlement to service 
connection for squamous cell carcinoma.

The Board notes that the veteran was scheduled for a 
videoconference hearing before the Board in October 2007.  He 
failed to report for that hearing.  He has not requested that 
he be scheduled for another Board hearing.  

The Board received written notice from the veteran, dated in 
September 2007, that he is withdrawing his request for a 
local hearing with a Decision Review Officer.


FINDING OF FACT

Buerger's disease is not related to the veteran's exposure to 
ionizing radiation in service.


CONCLUSION OF LAW

Buerger's disease was not incurred or aggravated as a result 
of the veteran's exposure to ionizing radiation in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.311, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in January 2003.  Although this 
notice was sent after the initial adjudication of the claim 
and the veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claim 
until March 2006, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the receipt of 
all pertinent evidence, the RO readjudicated the claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the RO would have been 
different had VCAA notice been provided at an earlier time.  
Moreover, as explained below, the Board has determined that 
service connection is not warranted for Buerger's disease.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim is no more than 
harmless error.  

The record also reflects that the veteran's service treatment 
records and VA treatment records have been obtained.  
Although the veteran was not afforded a VA examination to 
determine the etiology of his Buerger's disease, the Board 
has determined that no such examination is required in this 
case because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that the veteran has neither submitted nor identified any 
competent evidence suggesting that Buerger's disease can be 
caused by exposure to ionizing radiation.  

Neither the veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

The Board acknowledges that the veteran may be in receipt of 
Social Security Administration (SSA) disability benefits due 
to one or more disabilities.  However, neither he nor his 
representative has alleged that any SSA disability 
determination or the records upon which it was based are 
relevant to the issue currently before the Board, nor has 
either requested that the Board obtain the SSA records in 
conjunction with the adjudication of this claim.  The Board 
notes that medical evidence establishing that the veteran has 
Buerger's disease is already of record.  The essential 
question before the Board is whether the disability is 
etiologically related to his exposure to ionizing radiation 
in service.  The Board has no reason to believe that medical 
evidence linking the disability to such radiation exposure is 
in the possession of the SSA.  Accordingly, the Board has 
concluded that further delay of the appellate process for the 
purpose of obtaining records from the SSA is not warranted.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Buerger's disease is not a disease subject to presumptive 
service connection on a radiation basis.  See 38 U.S.C.A. § 
1112(c) (West 2002); 38 C.F.R. § 3.309(c) (2007).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Buerger's 
disease is not one of the listed radiogenic diseases in 38 
C.F.R. § 3.311, but a disorder will be considered under the 
provisions of the section if the claimant has submitted or 
cited competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

The evidence does not show and the veteran does not contend 
that he had Buerger's disease during service or until years 
thereafter.  The veteran does contend that Buerger's disease 
resulted from his exposure to ionizing radiation during 
service.

The veteran is a confirmed participant of Operation PLUMBBOB 
conducted at the Nevada Test Site in 1957.  His exposure to 
radiation in connection with atmospheric nuclear testing at 
that time is the basis for his being service connected for 
basal cell carcinoma and squamous cell carcinoma.

The disorder here on appeal, however, is Buerger's disease.  
Buerger's disease is not a disease subject to presumptive 
service connection based on participation in a "radiation-
risk activity."  

In the alternative, 38 C.F.R. § 3.311 establishes a 
procedural framework for developing and considering claims 
for service connection for radiogenic diseases.  There is no 
competent evidence of record that shows or suggests that 
Buerger's disease can be caused by exposure to ionizing 
radiation.

In essence, the evidence of a nexus between the veteran's 
claimed Buerger's disease and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence of the claimed nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As such, the Board finds that service 
connection is not warranted for Buerger's disease.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for Buerger's disease due 
to exposure to ionizing radiation is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


